 



Exhibit 10.19
THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON ANY EXERCISE HEREOF
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD
OR OTHERWISE TRANSFERRED TO ANY PERSON, INCLUDING A PLEDGEE, UNLESS (i) EITHER
(A) A REGISTRATION STATEMENT WITH RESPECT THERETO SHALL BE EFFECTIVE UNDER THE
SECURITIES ACT, OR (B) THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT AN EXEMPTION FROM REGISTRATION UNDER THE
SECURITIES ACT IS AVAILABLE, AND (ii) THERE SHALL HAVE BEEN COMPLIANCE WITH ALL
APPLICABLE STATE SECURITIES OR “BLUE-SKY” LAWS.

      No.                        For the Purchase
of up to 2,500,000 shares
of Common Stock

WARRANT TO PURCHASE
COMMON STOCK
OF
STARVOX COMMUNICATIONS, INC.
(A CALIFORNIA CORPORATION)
     StarVox Communications, Inc., a California corporation (the “Company”), for
value received, the sufficiency of which is hereby acknowledged, certifies that
Trinad Capital L.P., or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at any time
or from time to time at or before 5:00 p.m. New York City local time on
January 22, 2010 (the “Expiration Date”), up to 2,500,000 shares of common
stock, par value $0.001 per share, of the Company (“Common Stock”), at a
purchase price per share equal to $0.525 per share (the “Base Price”), as
adjusted upon the occurrence of certain events as set forth in Section 2 of this
Warrant. The shares of Common Stock issuable upon exercise of this Warrant, and
the purchase price per share, are hereinafter referred to as “Warrant Stock” and
the “Purchase Price,” respectively.
     1. Exercise.
     1.1 Manner of Exercise; Payment in Cash. This Warrant may be exercised by
the Holder, in whole or in part, by surrendering this Warrant, with the purchase
form appended hereto as Exhibit A duly executed by the Holder, at the principal
office of the Company, or at such other place as the Company may designate,
accompanied by payment in full of the Purchase Price payable in respect of the
number of shares of Warrant Stock

 



--------------------------------------------------------------------------------



 



purchased upon such exercise. Payment of the Purchase Price shall be in cash or
by certified or official bank check payable to the order of the Company.
     1.2 Effectiveness. Each exercise of this Warrant shall be deemed to have
been effected immediately prior to the close of business on the day on which
this Warrant shall have been surrendered to the Company as provided in
Section 1.1 above. At such time, the person or persons in whose name or names
any certificates for Warrant Stock shall be issuable upon such exercise as
provided in Section 1.3 below shall be deemed to have become the holder or
holders of record of the Warrant Stock represented by such certificates.
     1.3. Delivery of Certificate(s). As soon as practicable after the exercise
of this Warrant in full or in part, and in any event within three (3) business
days thereafter, the Company, at its sole expense, will cause to be issued in
the name of, and delivered to, the Holder, or, subject to the terms and
conditions hereof, as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct:
     (a) A certificate or certificates for the number of full shares of Warrant
Stock to which such Holder shall be entitled upon such exercise, plus, in lieu
of any fractional share to which such Holder would otherwise be entitled, cash
in an amount determined pursuant to Section 1.4 hereof, and
     (b) In case such exercise is in part only, a new warrant or warrants (dated
the date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of shares of Warrant Stock (without giving effect to any
adjustment therein) equal to the number of such shares called for on the face of
this Warrant minus the number of such shares purchased by the Holder upon such
exercise as provided in Section 1.1 above.
     1.4. Fractional Shares. The Company shall not be required upon the exercise
of this Warrant to issue any fractional shares, but shall make an adjustment
therefor in cash on the basis of the fair market value of the Warrant Stock
reasonably determined by the Board of Directors of the Company (and, in the case
of a conversion of this Warrant, in accordance with Section 1.5(c)).
     1.5 Right to Convert Warrant into Stock; Net Issuance.
     (a) Right to Convert. In addition to and without limiting the rights of the
Holder under the terms of this Warrant, the Holder shall have the right to
convert this Warrant or any portion thereof (the “Conversion Right”) into shares
of Warrant Stock as provided in this Section 1.5 at any time or from time to
time during the term of this Warrant. Upon exercise of the Conversion Right with
respect to a particular number of shares subject to this Warrant (the “Converted
Warrant Shares”), the Company shall deliver to the Holder (without payment by
the Holder of any Purchase Price or any cash or other consideration) that number
of shares of fully paid and nonassessable Warrant Stock equal to the quotient
obtained by dividing (X) the value of this Warrant (or the specified portion
hereof) on the Conversion Date (as defined in subsection (b) hereof), which
value shall be determined by subtracting (A) the aggregate Purchase Price of the

-2-



--------------------------------------------------------------------------------



 



Converted Warrant Shares immediately prior to the exercise of the Conversion
Right from (B) the aggregate fair market value of the Converted Warrant Shares
issuable upon exercise of this Warrant (or the specified portion hereof) on the
Conversion Date (as herein defined) by (Y) the fair market value of one share of
Warrant Stock on the Conversion Date (as herein defined).
     Expressed as a formula, such conversion shall be computed as follows:

             
 
  N   =   B-A
Y    

             
 
  where:   N =   the number of shares of Warrant Stock that may be issued to
Holder
 
           
 
      Y =   the fair market value (FMV) of one share of Warrant Stock
 
           
 
      A =   the aggregate Warrant Price (Converted Warrant Shares x Purchase
Price)
 
           
 
      B =   the aggregate FMV (i.e., FMV x Converted Warrant Shares)

No fractional shares shall be issuable upon exercise of the Conversion Right,
and, if the number of shares to be issued determined in accordance with the
foregoing formula is other than a whole number, the Company shall pay to the
Holder an amount in cash equal to the fair market value of the resulting
fractional share of the Conversation Date (as herein defined).
     (b) Method of Exercise. The Conversion Right may be exercised by the Holder
by the surrender of this Warrant at the principal office of the Company together
with the Subscription Form in the form attached hereto, duly completed and
executed and indicating the number of shares subject to this Warrant which are
being surrendered (referred to in Section 1.5(a) hereof as the Converted Warrant
Shares) in exercise of the Conversion Right. Such conversion shall be effective
upon receipt by the Company of this Warrant, together with the aforesaid written
statement, or on such later date as is specified therein (the “Conversion
Date”), and, at the election of the Holder hereof, may be made contingent upon
the occurrence of any of the events specified in Section 2.4. Certificates for
the shares issuable upon exercise of the Conversion Right and, if applicable, a
new warrant (dated the date hereof) evidencing the balance of the shares
remaining subject to this Warrant, shall be issued as of the Conversion Date and
shall be delivered to the Holder within thirty (30) days following the
Conversion Date.
     (c) Determination of Fair Market Value. For purposes of this Section 1.5,
“fair market value” of a share of Warrant Stock as of a particular date (the
“Determination Date”) shall mean:
     (1) If the Company’s Common Stock is traded on an exchange or is quoted on
the Nasdaq National or Small Cap Market, then the

-3-



--------------------------------------------------------------------------------



 



average closing prices over the three-day period ending on the day prior to the
Determination Date;
     (2) If the Company’s Common Stock is not traded on an exchange or on the
Nasdaq National or Small Cap Market but is traded in the over-the-counter
market, then the average closing prices over the three-day period ending on the
day prior to the Determination Date;
     (3) In the event that the Determination Date is the date of a liquidation,
dissolution or winding up, or any event deemed to be a liquidation, dissolution
or winding up with respect to the Warrant Stock under the Company’s Articles of
Incorporation, then the fair market value per share of the Warrant Stock shall
be determined by aggregating all amounts to be payable per share to holders of
the Warrant Stock in the event of such liquidation, dissolution or winding up;
or
     (4) In all other cases, the fair market value per share of the Warrant
Stock shall be determined in good faith by the Company’s Board of Directors upon
review of relevant factors.
     2. Certain Adjustments. The Purchase Price and the number of shares of
Warrant Stock deliverable upon exercise of the Warrant shall be subject to
adjustment from time to time as follows:
     2.1 Subdivision, Reclassification or Change in Common Stock. In the event
of any subdivision, reclassification or change of the Common Stock into a
greater number or different class or classes of stock, the number of shares of
Warrant Stock deliverable upon exercise of this Warrant shall be determined in
accordance with the terms of the Articles of Incorporation, and the Purchase
Price for such Warrant Stock shall be proportionately reduced.
     2.2 Consolidation, Reclassification or Change in Common Stock. In the event
of any consolidation, reclassification or change of the Common Stock into a
lesser number or different class or classes of stock, the number of shares of
Warrant Stock deliverable upon exercise of this Warrant shall be determined in
accordance with the terms of the Articles of Incorporation, and the Purchase
Price for such Warrant Stock shall be proportionately increased.
     2.3 Reorganizations. If there shall occur any capital reorganization of the
Common Stock (other than a subdivision, combination, reclassification or change
in par value), then, as part of any such reorganization, lawful provision shall
be made so that the Holder shall have the right thereafter to receive upon the
exercise of this Warrant the kind and amount of shares of stock or other
securities or property which such Holder would have been entitled to receive if,
immediately prior to any such reorganization, such Holder had held the number of
shares of Common Stock which were then purchasable upon the exercise of this
Warrant. In any such case, appropriate adjustment (as reasonably determined by
the Board of Directors of the Company) shall be made in the application of the
provisions set

-4-



--------------------------------------------------------------------------------



 



forth herein with respect to the rights and interests thereafter of the Holder
such that the provisions set forth in this Section 2 (including provisions with
respect to adjustment of the Purchase Price) shall thereafter be applicable, as
nearly as is reasonably practicable, in relation to any shares of stock or other
securities or property thereafter deliverable upon the exercise of this Warrant.
     2.4 Merger, Consolidation or Sale of Assets. If there shall be a merger or
consolidation of the Company with or into another corporation (other than a
merger or reorganization involving only a change in the state of incorporation
of the Company or the acquisition by the Company of other businesses where the
Company survives as a going concern), or the sale of all or substantially all of
the Company’s capital stock or assets to any other person, then as a part of
such transaction, provision shall be made so that the Holder shall thereafter be
entitled to receive the number of shares of stock or other securities or
property of the Company, or of the successor corporation resulting from the
merger, consolidation or sale, to which the Holder would have been entitled if
the Holder had exercised its rights pursuant to this Warrant immediately prior
thereto. Notwithstanding anything to the contrary set forth in this Warrant, in
the event that the Company completes a transaction described in this Section 2.4
with U.S. Wireless Data, Inc., then the terms of such transaction shall provide
that this Warrant be assumed by the parent corporation surviving such
transaction so that the Holder shall thereafter be entitled to receive the
number of shares of stock or other securities or property of such corporation to
which the Holder would have been entitled if the Holder had exercised its rights
pursuant to this Warrant immediately prior thereto. In any such case,
appropriate adjustment shall be made in the application of the provisions of
this Section 2 to the end that the provisions of this Section 2 shall be
applicable after that event in as nearly equivalent a manner as may be
practicable.
     2.5 Certificate of Adjustment. When any adjustment is required to be made
in the Purchase Price, the Company shall promptly mail to the Holder a
certificate setting forth the Purchase Price after such adjustment and setting
forth a brief statement of the facts requiring such adjustment. Such certificate
shall also set forth the kind and amount of stock or other securities or
property into which this Warrant shall be exercisable following the occurrence
of any of the events specified in this Section 2.
     3. Compliance with Securities Act.
     3.1 Unregistered Securities. The Holder acknowledges that this Warrant and
the Warrant Stock have not been registered under the Securities Act, and agrees
not to sell, pledge, distribute, offer for sale, transfer or otherwise dispose
of this Warrant or any Warrant Stock in the absence of (i) an effective
registration statement under the Securities Act covering this Warrant or such
Warrant Stock and registration or qualification of this Warrant or such Warrant
Stock under any applicable “blue-sky” or state securities law then in effect, or
(ii) an opinion of counsel, satisfactory to the Company, that such registration
and qualification are not required. The Company may delay issuance of the
Warrant Stock until completion of any action or obtaining of any consent, which
the Company deems necessary under any applicable law (including without
limitation state securities or “blue-sky” laws).

-5-



--------------------------------------------------------------------------------



 



     3.2 Legend. Certificates delivered to the Holder pursuant to Section 1.3
shall bear the following legend or a legend in substantially similar form:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, OR
(B) AN OPINION OF COUNSEL, IN A REASONABLY ACCEPTABLE FORM, THAT REGISTRATION IS
NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS, OR (II) UNLESS
SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”
     4. Reservation of Stock. The Company agrees that, prior to the expiration
of this Warrant, the Company will at all times have authorized and in reserve,
and will keep available, solely for issuance or delivery upon the exercise of
this Warrant, the shares of Common Stock and other securities and properties as
from time to time shall be receivable upon the exercise of this Warrant, free
and clear of all restrictions on sale or transfer and free and clear of all
preemptive rights and rights of first refusal.
     5. Replacement of Warrants. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
     6. Registration Rights.
     6.1. “Piggy Back” Registration. If at any time the Company shall determine
to register under the Securities Act, any of its Common Stock, other than on
Form S-8 or its then equivalent, it shall send to the Holder written notice of
such determination and, if within thirty (30) days after receipt of such notice,
the Holder shall so request in writing, the Company shall use its best efforts
to include in such registration statement all or any part of the Warrant Stock
except that if, in connection with any offering involving an underwriting of
Common Stock to be issued by the Company, the managing underwriter shall impose
a limitation on the number of shares of such Common Stock which may be included
in any such registration statement because, in its judgment, such limitation is
necessary to effect an orderly public distribution, and such limitation is
imposed pro rata among the holders of such Common Stock having an incidental
(“piggy back”) right to include such Common Stock in the registration statement
according to the amount of such Common Stock which each holder had requested to
be included pursuant to such right, then the Company shall be obligated to
include in such registration statement only

-6-



--------------------------------------------------------------------------------



 



such limited portion of the Warrant Stock with respect to which the Holder has
requested inclusion hereunder.
     6.2. Effectiveness. The Company will use its best efforts to maintain the
effectiveness for up to twelve (12) months of any registration statement
pursuant to which any of the Warrant Stock is being offered, and from time to
time will amend or supplement such registration statement and the prospectus
contained therein as and to the extent necessary to comply with the Securities
Act and any applicable state securities statute or regulation. The Company will
also provide the Holder with as many copies of the prospectus contained in any
such registration statement as it may reasonably request.
     6.3. Indemnification of Holder. In the event that the Company registers any
of the Warrant Stock under the Securities Act, the Company will indemnify and
hold harmless the Holder from and against any and all losses, claims, damages,
expenses or liabilities, to which it becomes subject under the Securities Act or
under any other statute or at common law or otherwise, and, except as
hereinafter provided, will reimburse the Holder for any legal or other expenses
reasonably incurred by it in connection with investigating or defending any
actions whether or not resulting in any liability, insofar as such losses,
claims, damages, expenses, liabilities or actions arise out of or are based upon
any untrue statement or alleged untrue statement of a material fact contained in
the registration statement, in any preliminary or amended preliminary prospectus
or in the prospectus (or the registration statement or prospectus as from time
to time amended or supplemented by the Company) or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary in order to make the statements therein not
misleading or any violation by the Company of any rule or regulation promulgated
under the Securities Act applicable to the Company and relating to action or
inaction required of the Company in connection with such registration, unless
such untrue statement or omission was made in such registration statement,
preliminary or amended, preliminary prospectus or prospectus in reliance upon
and in conformity with information furnished in writing to the Company in
connection therewith by the Holder expressly for use therein. Promptly after
receipt by the Holder of notice of the commencement of any action in respect of
which indemnity may be sought against the Company, the Holder will notify the
Company in writing of the commencement thereof, and, subject to the provisions
hereinafter stated, the Company shall assume the defense of such action
(including the employment of counsel, who shall be counsel reasonably
satisfactory to the Holder), and the payment of expenses insofar as such action
shall relate to any alleged liability in respect of which indemnity may be
sought against the Company. The Holder shall have the right to employ separate
counsel in any such action and to participate in the defense thereof but the
fees and expenses of such counsel shall not be at the expense of the Company
unless representation of the Holder by the counsel retained by the Company would
be inappropriate due to actual or potential differing interests between such
indemnified party and any other party represented by such counsel in such
proceeding or employment of such counsel has been specifically authorized by the
Company. The Company shall not be liable to indemnify any person for any
settlement of any such action effected without the Company’s consent, which
consent shall not be unreasonably withheld, conditioned or delayed. The

-7-



--------------------------------------------------------------------------------



 



failure to deliver written notice to the Company within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve the Company of liability to the Holder under this
Section 6.3 to the extent of such prejudice, but the omission so to deliver
written notice to the Company will not relieve it of any liability that it may
have to any Holder otherwise than under this Section 6.3.
     6.4. Indemnification of Company. In the event that the Company registers
any of the Warrant Stock under the Securities Act, the Holder will indemnify and
hold harmless the Company, each of its directors, each of its officers who have
signed the registration statement, each underwriter of the shares so registered
(including any broker or dealer through whom such of the shares may be sold) and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act from and against any and all losses, claims, damages,
expenses or liabilities, joint or several, to which they or any of them may
become subject under the Securities Act or under any other statute or at common
law or otherwise, and, except as hereinafter provided, will reimburse the
Company and each such director, officer, underwriter or controlling person for
any legal or other expenses reasonably incurred by them or any of them in
connection with investigating or defending any actions whether or not resulting
in any liability, insofar as such losses, claims, damages, expenses, liabilities
or actions arise out of or are based upon any untrue statement or alleged untrue
statement of a material fact contained in the registration statement, in any
preliminary or amended preliminary prospectus or in the prospectus (or in the
registration statement or prospectus as from time to time amended or
supplemented) or arise out of or are based upon the omission or alleged omission
to state therein a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, but only insofar as any
such statement or omission was made in reliance upon and in conformity with
information furnished in writing to the Company in connection therewith by the
Holder expressly for use therein. Promptly after receipt of notice of the
commencement of any action in respect of which indemnity may be sought against
the Holder, the Company will notify the Holder in writing of the commencement
thereof, and the Holder shall, subject to the provisions hereinafter stated,
assume the defense of such action (including the employment of counsel, who
shall be counsel reasonably satisfactory to the Company) and the payment of
expenses insofar as such action shall relate to the alleged liability in respect
of which indemnity may be sought against the Holder. The Company and each such
director, officer, underwriter or controlling person shall have the right to
employ separate counsel in any such action and to participate in the defense
thereof but the fees and expenses of such counsel shall not be at the expense of
the Holder unless representation of the Company by the counsel retained by the
Holder would be inappropriate due to actual or potential differing interests
between such indemnified party and any other party represented by such counsel
in such proceeding or employment of such counsel has been specifically
authorized by the Holder. The Holder shall not be liable to indemnify any person
for any settlement of any such action effected without the Holder’s consent,
which consent shall not be unreasonably withheld, conditioned or delayed. The
failure to deliver written notice to the Holder within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve the Holder of liability to the Company under this
Section 6.4 to the extent of such prejudice, but the omission so to

-8-



--------------------------------------------------------------------------------



 



deliver written notice to the Holder will not relieve it of any liability that
it may have to the Company otherwise than under this Section 6.4.
     6.5 Termination of Obligation. The Company’s obligation to register
Holder’s Warrant Stock pursuant to this Section 6 shall terminate at such time
as the Company’s shares are publicly traded and all shares of Common Stock of
the Company issuable or issued upon conversion of the Warrant Stock held by
Holder (and its affiliates) may be sold pursuant to Rule 144 during any ninety
(90) day period.
     7. Transferability. Except as otherwise set forth in Section 3, this
Warrant is not transferable by the Holder. Any attempted transfer, assignment,
pledge, hypothecation or other disposition of this Warrant or of any rights
granted hereunder contrary to the provisions of this Section 7, or the levy of
any attachment or similar process upon this Warrant or such rights, shall be
null and void.
     8. No Rights as Shareholder. Until the exercise of this Warrant, the Holder
shall not have or exercise any rights by virtue hereof as a shareholder of the
Company.
     9. Notices. All notices, requests and other communications hereunder shall
be in writing, shall be either (i) delivered by hand, (ii) made by telex,
telecopy or facsimile transmission, (iii) sent by overnight courier, or
(iv) sent by registered mail, postage prepaid, return receipt requested. In the
case of notices from the Company to the Holder, they shall be sent to the
address furnished to the Company in writing by the last Holder who shall have
furnished an address to the Company in writing. All notices from the Holder to
the Company shall be delivered to the Company at its offices at 2728 Orchard
Parkway, San Jose, California 95134, Attention: Chief Executive Officer, or such
other address as the Company shall so notify the Holder. All notices, requests
and other communications hereunder shall be deemed to have been given (i) by
hand, at the time of the delivery thereof to the receiving party at the address
of such party described above, (ii) if made by telex, telecopy or facsimile
transmission, at the time that receipt thereof has been acknowledged by
electronic confirmation or otherwise, (iii) if sent by overnight courier, on the
next business day following the day such notices is delivered to the courier
service, or (iv) if sent by registered mail, on the fifth business day following
the day such mailing is made.
     10. Waivers and Modifications. Any term or provision of this Warrant may be
waived only by written document executed by the party entitled to the benefits
of such terms or provisions.
     The terms and provisions of this Warrant may be modified or amended only by
written agreement executed by the parties hereto.
     11. Headings. The headings in this Warrant are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions of this Warrant.
     12. Governing Law. This Warrant will be governed by and construed in
accordance with and governed by the laws of California without giving effect to
the conflict of law principles thereof.
[Signature Page Follows]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly
executed, by one of its officers thereunto duly authorized.

            STARVOX COMMUNICATIONS, INC.
      By:   /s/Thomas Rowley         Name:   Thomas Rowley        Title:   Chief
Executive Officer   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
PURCHASE FORM
To:      STARVOX COMMUNICATIONS, INC.
The undersigned pursuant to the provisions set forth in the attached Warrant
hereby irrevocably elects to (check one):

         
 
                         (A) purchase
                                                                        shares
of Common Stock, par value $0.001 per share, of StarVox Communications, Inc.
(the “Common Stock”), covered by such Warrant and herewith makes payment of
$                                        , representing the full purchase price
for such shares at the price per share provided for in such Warrant; or
 
       
 
                         (B) convert
                                                                     
            Warrant Shares into that number of shares of fully paid and
nonassessable shares of Common Stock, determined pursuant to the provisions of
Section 1.5 of the Warrant.

     Common Stock for which the Warrant may be exercised or converted shall be
known herein as “Warrant Stock.”
     The undersigned is aware that Warrant Stock has not been and will not be
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws. The undersigned understands that reliance by the
Company on exemptions under the Securities Act is predicated in part upon the
truth and accuracy of the statements of the undersigned in this Purchase Form.
     The undersigned represents and warrants that (i) he has been furnished with
all information which he deems necessary to evaluate the merits and risks of the
purchase of Warrant Stock, (ii) he has had the opportunity to ask questions
concerning Warrant Stock and the Company and all questions posed have been
answered to his satisfaction, (iii) he has been given the opportunity to obtain
any additional information he deems necessary to verify the accuracy of any
information obtained concerning Warrant Stock and the Company and (iv) he has
such knowledge and experience in financial and business matters that he is able
to evaluate the merits and risks of purchasing Warrant Stock and to make an
informed investment decision relating thereto.
     The undersigned hereby represents and warrants that he is purchasing
Warrant Stock for his own account for investment and not with a view to the sale
or distribution of all or any part of Warrant Stock.
     The undersigned understands that because Warrant Stock has not been
registered under the Securities Act, he must continue to bear the economic risk
of the investment for an indefinite

 



--------------------------------------------------------------------------------



 



period of time and Warrant Stock cannot be sold unless it is subsequently
registered under applicable federal and state securities laws or an exemption
from such registration is available.
     The undersigned agrees that he will in no event sell or distribute or
otherwise dispose of all or any part of Warrant Stock unless (i) there is an
effective registration statement under the Securities Act and applicable state
securities laws covering any such transaction involving Warrant Stock, or
(ii) the Company receives an opinion of legal counsel reasonably acceptable to
the Company stating that such transaction is exempt from registration. The
undersigned consents to the placing of a legend on his certificate for Warrant
Stock stating: (i) that the resale or transfer of the Warrant Stock has not been
registered and setting forth the restriction on transfer contemplated hereby;
and (ii) to the placing of a stop-transfer order on the books of the Company and
with any transfer agents against Warrant Stock until Warrant Stock may be
legally resold or distributed without restriction.
     The undersigned has considered the federal and state income tax
implications of the exercise of the Warrant and the purchase and subsequent sale
of the Warrant Stock.

                                Signature    
 
                              Print Name    
 
               
 
  or            
 
                    Entity Name:        
 
               
 
               
 
  By:                               Signature    
 
                              Print Name    
 
                              Title    

-2-